Citation Nr: 1451084	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected left ear hearing loss.

2.  Entitlement to a rating in excess of 30 percent for service-connected bilateral pes planus.

3.  Entitlement to service connection for frostbite of the bilateral hands.


ATTORNEY FOR THE BOARD

J. O'Connell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to October 1979.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for frostbite of the bilateral hands and an increased rating for the Veteran's service-connected pes planus are remanded.


FINDING OF FACT

Since the effective date of the award of service connection for left ear hearing loss, audiometric testing has revealed no worse than Level V hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased rating for left ear hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded a March 2014 VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner took into account the Veteran's medical history and administered a thorough clinical evaluation, which allowed for a fully-informed evaluation of the claimed disability.  Id.  The Veteran has not identified any other records pertaining to his claim for an increased rating for hearing loss that have not already been obtained.

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014). The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The Rating Schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The evaluations derived from the Rating Schedule are intended to make proper allowance for improvement by hearing aids.  VA examinations for hearing impairment must be conducted by a state-licensed audiologist using a controlled speech discrimination test (Maryland CNC) together with a puretone audiometry test.  38 C.F.R. § 4.85.

The regulations contain a table (Table VI) which is used to establish the auditory acuity levels for each ear independently, based on the speech discrimination scores and puretone threshold averages.  See 38 C.F.R. § 4.85.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  Id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the average puretone decibel loss.  Id.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  38 C.F.R. § 4.85(e).

In a rating decision dated in May 2012, service connection for left ear hearing loss was granted, and a noncompensable evaluation was assigned under the provisions of Diagnostic Code 6100, effective from December 28, 2010.  38 C.F.R. § 4.85.  
The RO granted service connection for hearing loss in the left ear based on the Veteran's service treatment records as he was unable to undergo a VA examination at the time of his service connection claim.

In March 2014, the Veteran underwent a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
40
35
70
75
RIGHT
30
25
35
50
65

The Veteran's average puretone threshold for the left ear, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second, was 55 Hertz.  See 38 C.F.R. § 4.85(d).  Using the Maryland CNC word list, the Veteran's speech discrimination score was 72 percent in the service-connected left ear and 88 percent in the non-service-connected right ear.  The March 2014 examination report notes that the Veteran reported difficulty hearing.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation reveals no worse than a Level V hearing in the service-connected left ear, based on application of the reported findings to Table VI.  See 38 C.F.R. § 4.85.  As discussed above, Level I hearing is assigned to the Veteran's right ear, which is not service-connected.  See 38 C.F.R. § 4.85(f).  Application of these findings to Table VII corresponds to a zero percent (noncompensable) rating, as is currently assigned.  38 C.F.R. § 4.85.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2014).  When individual puretone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or when the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  Id.  Based on the findings of the March 2014 audiological examination, the Veteran's service-connected left ear hearing acuity does not satisfy the regulatory requirements for a pattern of exceptional hearing impairment.  Id.

Accordingly, the Veteran is not entitled to a higher compensable schedular rating for left ear hearing loss at any point pertinent to this appeal.  The Board emphasizes that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Additionally, the evidence shows no distinct periods of time during the appeal period when the Veteran's service-connected left ear hearing loss varied to such an extent that a rating greater than the current rating would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected left ear hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's service-connected left ear hearing loss has been manifested by no more than Level V hearing acuity.  When comparing this disability picture with the Rating Schedule, the Board finds that the Veteran's audiological test results are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of hearing loss, but the medical evidence demonstrates that those manifestations are not present.  Although the Veteran reports difficulty hearing, he has not described functional effects that are considered "exceptional" or that are not otherwise contemplated by the assigned evaluation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Further, with regard to functional impairment, the Veteran's speech discrimination abilities have been specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Id. at 455.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected left ear hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, in reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for left ear hearing loss is denied.


REMAND

Regarding the remaining issues on appeal, a remand is required in this case.  In a May 2012 rating decision, the RO granted service connection for left ear hearing loss, with an assigned noncompensable rating; granted service connection for bilateral pes planus, with an assigned 30 percent rating; and denied service connection for frostbite of the bilateral hands.  In a June 2012 notice of disagreement the Veteran stated he disagreed with the initial rating for left ear hearing loss and "any other issues not specifically addressed."  By filing this notice of disagreement, the Veteran initiated appellate review of all the issues decided in the May 2012 RO decision, to include a rating in excess of 30 percent for the Veteran's service-connected bilateral pes planus and entitlement to service connection for frostbite of his bilateral hands.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.26 (2014).  The Board emphasizes, however, that to obtain appellate review of issues not currently in appellate status, a perfected appeal must be filed.  See 38 C.F.R. § 20.202 (2014).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notify the Veteran of his appellate rights on the issues of entitlement to service connection for frostbite of the bilateral hands, and entitlement to a rating in excess of 30 percent for service-connected bilateral pes planus.  38 C.F.R. § 19.26.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202.  If the Veteran perfects an appeal as to these issues, they must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


